 1   BRIAN H GETZ, ESQ. (CSBN 85593)
     LAW OFFICES OF BRIAN H GETZ
 2   88 Kearny Street, Suite 1850 San Francisco, CA 94108
 3   Telephone: (415) 912-5886
     Facsimile: (415) 358-4770
 4   Email: bhgetz@pacbell.net

 5   Attorney for Defendant YANIV GOHAR
 6

 7                                 UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                 CASE NO. 2:17 – CR00232 GEB
11                    Plaintiff,
                                               STIPULATION AND [PROPOSED] ORDER
12         v.                                  CONTINUING HEARING ON MOTION TO
                                               WITHDRAW AS ATTORNEY OF RECORD
13   YANIV GOHAR,
     OREL GOHAR,                                  Date: November 9, 2018
14                                                Time: 9:00 a.m.
     MAY LEVY,
     ERAN BUHBUT,                                 Courtroom: 10
15
     BAR SHANI,
16   ATIR DADON
     ADAM ATARI, and
17   RAZ RAZLA,
18
                      Defendants.
19

20    STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING ON MOTION
                    TO WITHDRAW AS ATTORNEY OF RECORD
21

22         IT IS HEREBY STIPULATED, by and between the parties to this action, that the
23   motion by Brian H Getz to withdraw as attorney of record for Yaniv Gohar, hearing date
24   of November 9, 2018 presently scheduled at 9:00 a.m., before the Honorable Garland E.
25   Burrell Jr., be vacated and re-set for January 4, 2019 at 9:00 a.m.
26         The requested continuance is sought because defense counsel has been
27   accepted to attend the Federal Death Penalty Seminar in Tampa, FL on the
28
                                                 1
                STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING
 1
     aforementioned date, and the January date is the first available time that is amenable to
 2
     the Court, defense counsel, and counsel for the government.
 3

 4
     DATED: October 31, 2018          _____/s/________________
 5                                          Brian H Getz
                                            Attorney for Defendant
 6                                          YANIV GOHAR
 7

 8   DATED: November 1, 2018                 ____/s/_________________
                                             MATTHEW YELOVICH
 9                                           Assistant United States Attorney
10

11
     DATED: November 1, 2018                 _____/s/________________
12                                           MIRIAM HINMAN
                                             Assistant United States Attorney
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
             STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING
 1                                           ORDER
 2         IT IS HEREBY ORDERED that the above-captioned matter is continued to
 3
     January 4, 2019 at 9:00 a.m., before the Honorable Garland E. Burrell Jr.
 4
           IT IS SO ORDERED
 5
           Dated: November 1, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                3
             STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING
